[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The defendant in the above entitled matter has moved to strike the Fourth and Fifth Counts of the complaint on the grounds that violations of the Home Improvement Act and the Home Sales Solicitation Act therein alleged do not create independent causes of action.
A review of the Fourth and Fifth Counts of the complaint reveals that the plaintiff has respectively alleged that violations of the Home Improvement Act and violations of the Home Sales Solicitation Act existed and that such acts constitute a violation of the Unfair Trade Practices Act, General Statutes Section 42-110b. ("CUTPA"). The Home Improvement Act specifically provides that a violation of its terms shall be deemed a violation of CUTPA. General Statutes Section 20-427(b). Likewise, the Home Sales Solicitation Act provide that a violation of its terms is also a violation of CUTPA. General Statutes Section 42-141.
The Fourth and Fifth Counts of the complaint do not purport CT Page 2059 to allege independent causes of action for violations of the Home Improvement Act or the Home Sales Solicitation Act, but rather each account asserts that such violations constitute a violation of CUTPA.
Accordingly, the Motion to Strike is denied.
RUSH, JUDGE